DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 - 8 and 18 - 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 7 - 8 and 18 - 19, several of the features of these claims were known in the art as evidenced by the combination of Achlioptas et al, “Learning Representations and Generative Models for 3D Point Clouds” in view of Dong (U.S. PG Pub. No. 2020/0210808), which render obvious the limitations of parent claim 6. In particular, Achlioptas discloses computing a reconstruction loss function based on a difference between the target representation for the training shape and a ground truth representation for the training shape at p. 4, sec. 4.1: “For a permutation invariant objective, we explore both the EMD approximation and the CD (Section 2) as our structural losses…” See, also: p. 2, sec. 2.1, the par. entitled “Metrics”; p. 4, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN): “[A] pre-trained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.” And, Dong discloses training an autoencoder by minimizing a reconstruction loss function at ¶ [0020]: “The autoencoder 218 may be trained (e.g., using backpropagation and gradient descent) to minimize the reconstruction loss function.” But, neither Achlioptas nor Dong discloses calculating a probability that a training shape represented by the input belongs to a particular class of shape. Thus, with respect to claims 7 and 18, neither Achlioptas nor Dong discloses the first encoded representation for the training shape is generated based on a first probability distribution and the second encoded representation for the training shape is generated based on a second probability distribution. And, with regards to claims 8 and 19, neither Achlioptas nor Dong discloses calculating, for each input to the classifier, a probability that the training shape represented by the input belongs to the particular class of shape.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “unicode” in claims 1 - 20 is used by the claims to mean “encoded,” see application-as-filed at pars. [0022]-[0023], while the accepted meaning is “an information technology standard for the consistent encoding, representation, and handling of text expressed in most of the world's writing systems.” The term is indefinite because the specification does not clearly redefine the term.
For purposes of compact prosecution, the term “unicode” has been interpreted as if it had instead recited, “encoded”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 9, 12 - 15, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achlioptas et al, “Learning Representations and Generative Models for 3D Point Clouds”.
With regards to claim 1, Achlioptas discloses receiving, by a computing system, a first representation (e.g., “unseen samples from the test”) of a three-dimensional (3D) shape, wherein the first representation corresponds to a first type of shape representation at pp. 4-5, sec. 5.1: “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image).” See, also, FIG. 1:

    PNG
    media_image1.png
    186
    785
    media_image1.png
    Greyscale

Achlioptas discloses a neural network (e.g., “autoencoder”) that has been trained on different types of shape representations at p. 3, sec. 2.2, in par. entitled “Autoencoders”; p. 4, secs. 4.1-4.2 (“a pre-trained autoencoder, which is trained separately for each object class…”), pp. 4-5, sec. 5.1, in par. entitled, “Generalization ability” and FIG. 1.
Achlioptas discloses generating, by the computing system and using the neural network (e.g., “autoencoder”) an encoded representation for the 3D shape wherein the encoded representation comprises a vector of embeddings (e.g., “k-dimensional vector”) and values (e.g., “object class”) for the embeddings (i.e., embedding into “latent space”) at pp. 4-5, sec. 5.1: “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image).” See, FIG. 1. See, also, p. 4, secs. 4.1-4.2: “The input to our AE network is a point cloud with 2048 points (2048                                 
                                    ×
                                
                             3 matrix), representing a 3D shape... The output of the last convolutional layer is passed to a feature-wise maximum to produce a k-dimensional vector which is the basis for our latent space... [P]re-trained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.”
Achlioptas discloses the values (e.g., “object class”) being inferred (e.g., “point cloud completion”) by the neural network based on the first representation (e.g., chairs without arms), wherein the vector includes at least one embedding whose value (e.g., armrest) is dependent on a feature provided by a second type of shape representation and not provided by the first type of shape representation (e.g., chairs without arms), and wherein the generating comprises inferring (e.g., completing a point cloud) the value (e.g., chair with arms) of the at least one embedding based upon the first representation (e.g., chairs without arms) and in the absence of the second type of shape representation (e.g., chair with arms) for the 3D shape at p. 5, “[T]he learned representation is amenable to intuitive and semantically rich operations… First, in Fig. 2 we show linear interpolations, in the latent space, between the left and right-most geometries. Similarly, in Fig. 3 we alter the input geometry (left) by adding, in latent space, the mean vector of geometries with a certain characteristic (e.g., convertible cars or cups without handles)… Our proposed AE architecture can be used to tackle the problem of shape completion with minimal adaptation. Concretely, instead of feeding and reconstructing the same point cloud, we can feed the network with an incomplete version of its expected output. Given proper training data, our network learns to complete severely partial point clouds.”

    PNG
    media_image2.png
    143
    781
    media_image2.png
    Greyscale

See, also, FIG. 4:

    PNG
    media_image3.png
    120
    781
    media_image3.png
    Greyscale

With regards to claim 2, Achlioptas discloses the neural network has been trained on at least the first type of shape representation (e.g., chairs without arms) and the second type of shape representation (e.g., chair with arms) at pp. 5 - 6 and FIGS. 3 - 4.
With regards to claim 3, Achlioptas discloses the neural network (e.g., “autoencoder”) comprises an encoder that generates the encoded representation and a decoder configured to generate a target representation for the 3D shape based upon the encoded representation, the target representation corresponding to one of the different types of shape representations on which the neural network has been trained at p. 5: “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image).” See, also, p. 4, sec. 4.2: “Latent-space GAN (l-GAN)… [W]e pass the data through a pre-trained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function. Both the generator and the discriminator of the l-GAN then operate on the bottleneck variables of the AE. Once the training of GAN is over, we convert a code learned by the generator into a point cloud by using the AE’s decoder.”

    PNG
    media_image1.png
    186
    785
    media_image1.png
    Greyscale

With regards to claim 4, Achlioptas discloses generating, by the decoder, the target representation for the 3D shape, wherein the target representation corresponds to the second type of shape representation (e.g., chair with arms), and wherein the generating of the target representation comprises inferring (e.g., “point cloud completion”) a feature of the second type of shape representation (e.g., chair with arms) based upon the values of the embeddings in the encoded representation at p. 5, “Our proposed AE architecture can be used to tackle the problem of shape completion with minimal adaptation. Concretely, instead of feeding and reconstructing the same point cloud, we can feed the network with an incomplete version of its expected output. Given proper training data, our network learns to complete severely partial point clouds.” See, also, FIG. 4:

    PNG
    media_image3.png
    120
    781
    media_image3.png
    Greyscale

With regards to claim 9, Achlioptas discloses providing, by the computing system, the encoded representation of the 3D shape as an input for performing: identifying different segments of the 3D shape at p. 5, in par. entitled “Latent space and linearity”; identifying, for a particular point on the 3D shape, a corresponding point on another 3D shape at p. 5, in par. entitled, “Shape completions” and FIG. 4. See, also, p. 2, sec. 2.1, in par. entitled “Metrics.”
With regards to claim 12, “means for receiving…” corresponds to a neural network at par. [0043]. And, “means for generating…” corresponds to a neural network at par. [0043]. The steps performed by the apparatus of this claim are anticipated by Achlioptas for the same reasons as were presented with respect to claim 1, which is an apparatus claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are anticipated by Achlioptas for the same reasons as were presented with respect to claim 2, which is an apparatus claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are anticipated by Achlioptas for the same reasons as were presented with respect to claim 3, which is an apparatus claim reciting these same steps.
With regards to claim 15, the steps performed by the apparatus of this claim are anticipated by Achlioptas for the same reasons as were presented with respect to claim 4, which is an apparatus claim reciting these same steps.
With regards to claim 20, the steps performed by the apparatus of this claim are anticipated by Achlioptas for the same reasons as were presented with respect to claim 9, which is an apparatus claim reciting these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 - 6, 10 - 11, 16 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas et al, “Learning Representations and Generative Models for 3D Point Clouds” in view of Dong (U.S. PG Pub. No. 2020/0210808).
With regards to claim 5, Achlioptas discloses, prior to the receiving of the first representation for the 3D shape, training the neural network (e.g., autoencoder) at p. 4, sec. 4.1 and sec. 4.2 in the par. entitled, “Latent-space GAN (I-GAN).  
Achlioptas discloses training comprising generating, by the encoder (e.g., autoencoder), an encoded representation for a training shape based upon an input representation for the training shape, the input representation for the training shape corresponding to the first type of shape representation at p. 4, sec. 4.1: “The input to our AE network is a point cloud with 2048 points (2048                         
                            ×
                             
                        
                    3 matrix), representing a 3D shape… The output of the last convolutional layer is passed to a feature-wise maximum to produce a k-dimensional vector which is the basis for our latent space.” See, also, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN).
Achlioptas discloses training further comprises decoding, by the decoder, the encoded representation for the training shape into a target representation for the training shape at p. 4, sec. 4.1: “Our decoder transforms the latent vector using 3 fully connected layers…” See, also, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN).
Achlioptas discloses computing a reconstruction loss function based on a difference between the target representation for the training shape and a ground truth representation for the training shape at: p. 5, “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image). To support our visuals quantitatively, in Table 1 we report the MMDCD and MMD-EMD between reconstructed point clouds and their corresponding ground-truth in the train and test datasets of the chair object class.” See, also, p. 4, sec. 4.1: “For a permutation invariant objective, we explore both the EMD approximation and the CD (Section 2) as our structural losses…” See, also: p. 2, sec. 2.1, the par. entitled “Metrics”; p. 4, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN): “[A] pre-trained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.”
But, although Achlioptas discloses training the autoencoder (i.e., encoder and decoder) using the reconstruction loss function, it does not specify minimizing the reconstruction loss function. However, this limitation was known in the art:
Dong discloses training an autoencoder by minimizing a reconstruction loss function at ¶ [0020]: “The autoencoder 218 may be trained (e.g., using backpropagation and gradient descent) to minimize the reconstruction loss function.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to minimize the reconstruction loss function, as taught by Dong, when training an autoencoder (i.e., encoder and decoder) using the reconstruction loss function, as taught by Achlioptas. The motivation for doing so comes from Dong, which discloses: “[T]he goal of the training process is to learn the identity function of the training dataset with the minimum reconstruction error. Thus, the autoencoder is configured to learn how to reconstruct training data as best as possible.” Therefore, it would have been obvious to combine Dong with Achlioptas to obtain the invention specified in this claim.
With regards to claim 6, Achlioptas discloses, prior to the receiving of the first representation for the 3D shape, training the neural network (e.g., autoencoder) at p. 4, sec. 4.1 and sec. 4.2 in the par. entitled, “Latent-space GAN (I-GAN).
Achlioptas discloses the training comprising generating, by the neural network (e.g., autoencoder), a first encoded representation (e.g., chairs without arms) for a training shape based upon a first input representation for the training shape, the first input representation for the training shape corresponding to the first type of shape representationat p. 4, sec. 4.1: “The input to our AE network is a point cloud with 2048 points (2048                         
                            ×
                        
                     3 matrix), representing a 3D shape… The output of the last convolutional layer is passed to a feature-wise maximum to produce a k-dimensional vector which is the basis for our latent space.” See, also, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN).
Achlioptas discloses generating, by the neural network, a second encoded representation (e.g., chair with arms) for the training shape based upon a second input representation for the training shape, the second input representation for the training shape corresponding to the second type of shape representation at p. 4, secs. 4.1-4.2: “[P]re-trained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.” See, also, pp. 5 - 6 and FIGS. 3 - 4.

    PNG
    media_image3.png
    120
    781
    media_image3.png
    Greyscale

Achlioptas discloses computing an embedding loss function based on a difference between the first encoded representation (e.g., chairs without arms) for the training shape and the second encoded representation (e.g., chair with arms) for the training shape at p. 5, “[T]he learned representation is amenable to intuitive and semantically rich operations… First, in Fig. 2 we show linear interpolations, in the latent space, between the left and right-most geometries. Similarly, in Fig. 3 we alter the input geometry (left) by adding, in latent space, the mean vector of geometries with a certain characteristic (e.g., convertible cars or cups without handles)… Our proposed AE architecture can be used to tackle the problem of shape completion with minimal adaptation. Concretely, instead of feeding and reconstructing the same point cloud, we can feed the network with an incomplete version of its expected output. Given proper training data, our network learns to complete severely partial point clouds.” See, also, p. 4, sec. 4.1: “For a permutation invariant objective, we explore both the EMD approximation and the CD (Section 2) as our structural losses…” See, also: p. 2, sec. 2.1, the par. entitled “Metrics”; p. 4, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN): “[A] pretrained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.”
Dong discloses training the neural network to minimize the embedding loss function function at ¶ [0020]. The motivation for this combination is the same as was previously presented.
With regards to claim 10, several of the features of this claim were known in the art as evidenced by Achlioptas et al, “Learning Representations and Generative Models for 3D Point Clouds”, which as discussed above with respect to claim 1, teaches the first training limitation, i.e., “generating, by the neural network, a unicode representation…” 
Achlioptas discloses receiving a plurality of representations for a three-dimensional (3D) shape (e.g., completed chair with arms as shown by right images in FIGS. 1 and 4), the plurality of representations including a first representation corresponding to a first type of shape representation (e.g., input image of chair without visible arm as shown by left images in FIG. 4) and a second representation (e.g., ground truth image of chair with arms as shown by left image in FIG. 1) corresponding to a second type of shape representation different from the first type of shape representation at p. 5, “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image). To support our visuals quantitatively, in Table 1 we report the MMDCD and MMD-EMD between reconstructed point clouds and their corresponding ground-truth in the train and test datasets of the chair object class… Concretely, instead of feeding and reconstructing the same point cloud, we can feed the network with an incomplete version of its expected output. Given proper training data, our network learns to complete severely partial point clouds.”

    PNG
    media_image3.png
    120
    781
    media_image3.png
    Greyscale


Achlioptas further discloses generating, by the neural network, a third representation for the 3D shape (e.g., completed point cloud representation of chair with arms as shown by right images in FIG. 1), wherein the generating of the third representation comprises inferring a feature of the second type of shape representation (e.g., chair with arms) based upon the values of the embeddings in the unicode representation at p. 5 and FIG. 4. calculating a reconstruction loss function using the second representation (e.g., chair with arms)  as a ground truth representation, the reconstruction loss function corresponding to a difference between the second representation and the third representation (e.g., completing a point cloud)  at p. 5: “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image). To support our visuals quantitatively, in Table 1 we report the MMDCD and MMD-EMD between reconstructed point clouds and their corresponding ground-truth in the train and test datasets of the chair object class… Concretely, instead of feeding and reconstructing the same point cloud, we can feed the network with an incomplete version of its expected output. Given proper training data, our network learns to complete severely partial point clouds.”

    PNG
    media_image1.png
    186
    785
    media_image1.png
    Greyscale

Achlioptas discloses calculating a reconstruction loss function using the second representation (e.g., ground truth image of chair with arms as shown by left image in FIG. 1) as a ground truth representation, the reconstruction loss function corresponding to a difference between the second representation and the third representation (e.g., completed chair with arms as shown by right images in FIGS. 1 and 4) at: p. 5, “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image). To support our visuals quantitatively, in Table 1 we report the MMDCD and MMD-EMD between reconstructed point clouds and their corresponding ground-truth in the train and test datasets of the chair object class.” See, also, p. 4, sec. 4.1: “For a permutation invariant objective, we explore both the EMD approximation and the CD (Section 2) as our structural losses…” See, also: p. 2, sec. 2.1, the par. entitled “Metrics”; p. 4, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN): “[A] pretrained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.”
Dong discloses adjusting, based upon the reconstruction loss function, a weight used by the neural network for generating the encoded representation at ¶ [0020]: “The autoencoder 218 may be trained (e.g., using backpropagation and gradient descent) to minimize the reconstruction loss function.” The motivation for this combination is the same as was previously presented.
With regards to claim 11, Achlioptas discloses training an autoencoder (neural network) to generate a third representation (e.g., completed chair with arms as shown by right images in FIGS. 1 and 4), at: p. 5, “In Fig. 1 we use our AEs to encode unseen samples from the test split (the left of each pair of images) and then decode them and compare them visually to the input (the right image). To support our visuals quantitatively, in Table 1 we report the MMDCD and MMD-EMD between reconstructed point clouds and their corresponding ground-truth in the train and test datasets of the chair object class.” See, also, p. 4, sec. 4.1: “For a permutation invariant objective, we explore both the EMD approximation and the CD (Section 2) as our structural losses…” See, also: p. 2, sec. 2.1, the par. entitled “Metrics”; p. 4, sec. 4.2, the par. entitled, “Latent-space GAN (I-GAN): “[A] pretrained autoencoder, which is trained separately for each object class with the EMD (or CD) loss function.”
Dong discloses adjusting, based upon the reconstruction loss function, at least one of a weight or a bias value used in training an autoencoder at ¶ [0020]: “The autoencoder 218 may be trained (e.g., using backpropagation and gradient descent) to minimize the reconstruction loss function.” The motivation for this combination is the same as was previously presented.
With regards to claim 16, the steps performed by the apparatus of this claim are obvious over the combination of Achlioptas and Dong for the same reasons as were presented with respect to claim 5, which is an apparatus claim reciting these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of Achlioptas and Dong for the same reasons as were presented with respect to claim 6, which is an apparatus claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668